PER CURIAM.
Whereas, the judgment of this court was entered on the 4th day of September, 1962 (Fla.App., 143 So.2d 897) reversing the judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed April 3, 1963 (152 So.2d 463) quashed this court’s judgment of reversal; and
Whereas, by the mandate of the Supreme Court of Florida, dated May 13, 1963, now lodged in this court, the cause was remanded with directions to affirm the judgment of the trial court;
Therefore, it is Ordered that the mandate of this court issued in this cause on September 21, 1962, is withdrawn, the judgment of this court filed September 4, 1962,. is vacated, the opinion and judgment of the-Supreme Court of Florida is herewith made the opinion and judgment of this court, and the said judgment of the circuit court appealed from in this cause is affirmed; costs allowed shall be taxed in the circuit court (Rule 3.16b, F.A.R. 31 F.S.A.).